DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

The present application is a continuation of U.S. Patent 11,218,380.  Applicant’s preliminary amendment filed on November 8, 2021 has been entered.  Claim 1 is canceled.  New claim 2-23 are added.  Claim 2-23 are pending in the application.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,218,380, hereinafter ’380.
Claim 2 of the instant application is unpatentable under the judicially created doctrine of double patenting with respect to claim 1 of patent ‘380.  The claim of the instant application is broader in every aspect than the claim of patent ‘380.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the instant application is generic to all that is recited in claim 1 of the patent ‘380.  That is, claim 2 of the instant application is anticipated by claim 1 of the patent ‘380.
Similar reasoning applies to independent claim 13 as well as dependent claim 3-12 and 14-23 of the instant application.  See the table below which shows both application claims on limitation bases. 

Claim No.
Application
No. 17/516,971 instant application
Claim No.
DP.
US Patent 11,218,380
2
A method comprising:

decomposing, by a network service assurance orchestrator device, a definition of a service into a graph that identifies a plurality of subservices and dependencies between the subservices that collectively implement the service, wherein the subservices are each hosted on respective network devices;

obtaining subservice metrics indicative of subservice health states of the subservices;

determining the subservice health states of the subservices based on the subservice metrics;

determining a health state of the service based on the subservice health states; and

reconfiguring one or more of the subservices based on the health state of the service.
1
A method for performing a closed-loop automation process for service assurance of a network without manual intervention, wherein the closed-loop automation process includes operations comprising:

configuring a service as subservices on network devices of the network;

decomposing a definition of the service into a graph that indicates the subservices and dependencies between the subservices that implement the service;

based on the graph, configuring the subservices to record and report subservice metrics;

obtaining the subservice metrics from the subservices and determining subservice health states of the subservices based on the subservice metrics;

determining a health state of the service based on the subservice health states;

if the health state of the service indicates a failing health state, identifying one or more of the subservices that are responsible for the failing health state;

using an identifier of the service and identifiers of the one or more of the subservices from the identifying, retrieving subservice configuration information for the one or more of the subservices from the definition of the service:

generating reconfiguration information for the one or more of the subservices from the subservice configuration information; and

reconfiguring the one or more of the subservices based on the reconfiguration information to change the health state to a passing health state.
13
A system comprising:

one or more network interface units; and

one or more processors coupled to the one or more network interface units and configured to perform:

decomposing, by a network service assurance orchestrator device, a definition of a service into a graph that identifies a plurality of subservices and dependencies between the subservices that collectively implement the service, wherein the subservices are each hosted on respective network devices;

obtaining subservice metrics indicative of subservice health states of the subservices;

determining the subservice health states of the subservices based on the subservice metrics;

determining a health state of the service based on the subservice health states; and

reconfiguring one or more of the subservices based on the health state of the service.
11
A system comprising:

one or more network interface units; and

one or more processors coupled to the one or more network interface units and configured to perform a closed-loop automation process for service assurance of a network without manual intervention, wherein the closed-loop automation process that includes:

configuring a service as subservices on network devices of the network;

decomposing a definition of the service into a graph that indicates the subservices and dependencies between the subservices that implement the service;

based on the graph, configuring the subservices to record and report subservice metrics;

obtaining the subservice metrics from the subservices and determining subservice health states of the subservices based on the subservice metrics;

determining a health state of the service based on the subservice health states;

if the health state of the service indicates a failing health state, identifying one or more of the subservices that are responsible for the failing health state;

using an identifier of the service and identifiers of the one or more of the subservices from the identifying, retrieving subservice configuration information for the one or more of the subservices from the definition of the service;

generating reconfiguration information for the one or more of the subservices from the subservice configuration information; and

reconfiguring the one or more of the subservices based on the reconfiguration information to change the health state to a passing health state.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 2, 6, 8-11, 13, 17 and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Makovsky (PG PUB US2019/0104019).

Regarding claim 2, Makovsky teaches “a method comprising:
decomposing, by a network service assurance orchestrator device, a definition of a service into a graph that identifies a plurality of subservices and dependencies between the subservices that collectively implement the service,” (An IT system may include service mapping logic [network service assurance orchestrator device] that generates an accurate, service-aware view (e.g., a “service mapping”) of the system infrastructure that is frequently refreshed, keeping the view up to date. The service mapping may be constructed by discovering and mapping relationships between IT components running specific services, made up of one or more sub-services.  FIG. 4 is a screen shot of an embodiment of a service mapping screen [Makovsky, Fig. 4, para 0006-0007, 0052]);
“wherein the subservices are each hosted on respective network devices;” (The service mapping may be constructed by discovering and mapping relationships between IT components [network devices] running specific services [Makovsky, para 0006]);
“obtaining subservice metrics indicative of subservice health states of the subservices;” (The MID server 126 may periodically and/or intermittently use discovery probes to determine information on devices connected to the network 112 and return the probe results back to the platform 104, where configuration items (Cis, for example a logical entity (e.g., version, instance of a database), a conceptual entity (e.g., a service or license)) are identified and explored some or all of the CI's configuration, provisioning, and current status [Makovsky, para 0032-0033, 0023]);
“determining the subservice health states of the subservices based on the subservice metrics;” (The process 1000 generates the service map or updates the existing service map to reflect any updates detected in block 1010. At decision 1014, the process 1000 determines whether any of the services or sub-services are experiencing problems [Makovsky, para 0067]);
“determining a health state of the service based on the subservice health states; and” (If the services or sub-services are experiencing a problem, the process proceeds to block 1016 and identifies the impact on other related services.  The process 1000 may update the service map to display an alert corresponding to the parent service of the service encountering the problem, or any other affected services [Makovsky, para 0067]);
“reconfiguring one or more of the subservices based on the health state of the service.” (The process 1000 may receive inputs addressing the problem. For example, the user may select the affected services in the service map to identify the service or services encountering the problem and then take action (e.g., adjust settings, reset service, etc.) to resolve the problem [Makovsky, para 0067]).

Regarding claim 6, Makovsky teaches “wherein the reconfiguring the one or more of the subservices comprises repeating operations used to configure the one or more subservices.” (After block 1020 of receiving inputs addressing the problem, the process 1000 may then return to block 1010 and repeat the process of scanning the services for updates, identifying impacts of problem, and receiving inputs addressing the problem [Makovsky, Fig. 11, para 0067]).

Regarding claim 8, Makovsky teaches “wherein:
the graph includes subservice nodes to represent the subservices and that are linked to each other in the graph; and” (FIG. 6 is a screen shot of an embodiment of the service mapping screen 400 displaying a sub-service map 500 illustrating the sub-services of the AD Services service and the relationships between its CIs within the service and/or sub-services of the service [Makovsky, fig. 6, para 0057]);
“the determining the health state of the service includes populating the subservice nodes with data representing respective ones of the subservice health states; and” (As shown in FIG. 6, tile 502 includes an alert banner 512, indicating that it is the sub-service experiencing a problem.  In additional, multiple sub-services may be experiencing problems simultaneously [Makovsky, fig. 6, para 0057]);
“the method further includes searching the subservice nodes for ones of the subservice health states that indicate a failing subservice health state.” (When the alerts button 420 is selected, the bottom window includes an alert listing 514 that includes various information (e.g., alert number, group, severity, priority, source, description, node, configuration item, maintenance, task, acknowledged, dated date/time, etc.) about the problem encountered by the sub-service.  The sub-services are searched so that the sub-services experiencing problems are found and the information about those sub-services are displayed [Makovsky, para 0058]).

Regarding claim 9, Makovsky teaches “if the health state of the service indicates a passing health state, not performing the reconfiguring.” (The process 1000 determines whether any of the services or sub-services are experiencing problems. If none of the services or sub-services are experiencing problems, the process 1000 returns to block 1010 and scans the services for updates.  In other words, no reconfiguration is performed in this case [Makovsky, para 0067]).

Regarding claim 10, Makovsky teaches “wherein:
each of the subservice health states respectively indicates a passing subservice health state or a failing subservice health state for a corresponding one of the subservices; and” (As shown, the tile 414 includes the alert banner 416, indicating that the service (e.g., “AD Services”) or one of its sub-services is experiencing a problem. As such, rather than clicking through various nested services and sub-services to determine whether any of the sub-services of the parent services of a service map 404 are experiencing a problem, the alert banner 416 may quickly and easily communicate to the user that the AD Services service represented by the tile 414, or one of its sub-services, is experiencing a problem.  In other words, each sub-services has its own health state indicating passing or failing health state [Makovsky, para 0056]);
“the determining the health state of the service includes:
when one or more of the subservice health states indicate the failing subservice health state, setting the health state of the service to indicate a failing health state; and” (An alert banner 416 across the bottom of the parent tile 414 indicates that one of the parent service's sub-services is experiencing a problem [Makovsky, para 0053]);
“when all of the subservice health states indicate a passing subservice health state, setting the health state of the service to indicate a passing health state.” (The alert banner 416 may be green to indicate that an alert has been resolved [Makovsky, para 0053]).

Regarding claim 11, Makovsky teaches “further comprising identifying the one or more of the subservices, wherein the identifying includes identifying the one or more of the subservices as the subservices having subservice health states that indicate the failing subservice health state.” (The tile 414 includes the alert banner 416, indicating that one of its sub-services is experiencing a problem. As such, rather than clicking through various nested sub-services to determine whether any of the sub-services of the parent services of a service map 404 are experiencing a problem, the alert banner 416 may quickly and easily communicate to the user that the AD Services service represented by the tile 414, or one of its sub-services, is experiencing a problem [Makovsky, para 0056]).

Claim 13 lists all the same elements of claim 2 respectively, and a system comprising: one or more network interface units; and one or more processors coupled to the one or more network interface units and configured to perform (FIG. 2 generally illustrates a block diagram of example components of a computing device 200 performing operations described herein, where the computing device 200 includes processor(s) 202 and network interface 212 [Makovsky, para 0038-0039]).  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 13.

Claim 17 lists all the same elements of claim 6, but the system rather than the method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 17.

Claim 19 lists all the same elements of claim 8, but the system rather than the method form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 19.

Claim 20 lists all the same elements of claim 9, but the system rather than the method form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 20.

Claim 21 lists all the same elements of claim 10, but the system rather than the method form. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 21.

Claim 22 lists all the same elements of claim 11, but the system rather than the method form. Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 22.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Makovsky (PG PUB US2019/0104019) as applied to claim 2, 6, 8-11, 13, 17 and 19-22 above, and further in view of Chandrasekhar A (US Patent 10,277,461).

Regarding claim 4, Makovsky teaches “wherein the reconfiguring the one or more of the subservices” (The process 1000 may receive inputs addressing the problem. For example, the user may select the affected services in the service map to identify the service or services encountering the problem and then take action (e.g., adjust settings, reset service, etc.) to resolve the problem [Makovsky, para 0067]).
However, Makovsky does not teach “reconfiguring one or more of:
operations performed by the network devices;
communication behavior of interfaces of the network devices;
layer 1 (L1) network connectivity configured on the network devices, layer 2 (L2) network connectivity on the network devices, or layer 3 (L3) network connectivity on the network devices;
packet routing protocols on the network devices; or
logical network functions on the network devices.”
Chandrasekhar A teaches “reconfiguring one or more of:
operations performed by the network devices;
communication behavior of interfaces of the network devices;
layer 1 (L1) network connectivity configured on the network devices, layer 2 (L2) network connectivity on the network devices, or layer 3 (L3) network connectivity on the network devices;
packet routing protocols on the network devices; or
logical network functions on the network devices.” (The management system generate a second network service model based on re-configuring the one or more nodes of the first network service model, including changing the buffer-size and transmit-rate setting [Chandrasekhar A, column 4, line 4-15; column 19, line-59-column 20, line 7]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Makovsky to comprise the claimed limitation to effectively simplify the user’s management of network service (e.g. without a deep understanding of modelling languages, transformation languages, device configurations, device schemas) [Chandrasekhar A, column 2, line 35-53]).

Regarding claim 5, Makovsky teaches “wherein the reconfiguring the one or more of the subservices” (The process 1000 may receive inputs addressing the problem. For example, the user may select the affected services in the service map to identify the service or services encountering the problem and then take action (e.g., adjust settings, reset service, etc.) to resolve the problem [Makovsky, para 0067]).
However, Makovsky does not teach “one or more of:
rebooting the one or more of the subservices on the network devices;
performing traffic shaping on network traffic traversing the network devices to assure a desired level of traffic throughput;
adapting equal-cost multi-path (ECMP) routing on one or more of the network devices; or
repairing one or more of the network devices.”
Chandrasekhar A teaches “one or more of:
rebooting the one or more of the subservices on the network devices;
performing traffic shaping on network traffic traversing the network devices to assure a desired level of traffic throughput;
adapting equal-cost multi-path (ECMP) routing on one or more of the network devices; or
repairing one or more of the network devices.” (The management system generate a second network service model based on re-configuring the one or more nodes of the first network service model, including changing the buffer-size and transmit-rate setting associated with a particular traffic priority [Chandrasekhar A, column 4, line 4-15; column 19, line-59-column 20, line 7]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Makovsky to comprise the claimed limitation to effectively simplify the user’s management of network service (e.g. without a deep understanding of modelling languages, transformation languages, device configurations, device schemas) [Chandrasekhar A, column 2, line 35-53]).

Claim 15 lists all the same elements of claim 4, but the system rather than the method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 15.

Claim 16 lists all the same elements of claim 5, but the system rather than the method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 16.

Claim 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Makovsky (PG PUB US2019/0104019) as applied to claim 2, 6, 8-11, 13, 17 and 19-22 above, and further in view of Bartfai-Walcott (PG PUB US2016/0182320) and Vasanth (US Patent 9,304,815).

Regarding claim 7, Makovsky does not teach “wherein the definition further includes a service type and a service instance, and the method further comprises:
generating from the service type and the service instance a service tag that is unique to the service so as to distinguish the service from other services on the network; and
applying the service tag to the subservice metrics to produce service-tagged subservice metrics,
wherein the determining the subservice health states includes determining the subservice health states based on the service-tagged subservice metrics.”
Bartfai-Walcott teaches “wherein the definition further includes a service type and a service instance, and the method further comprises:
generating from the service type and the service instance a service tag that is unique to the service so as to distinguish the service from other services on the network;” (Fig. 10 illustrates an example of service node, which metadata indicates an ‘id’ or identifier of 1010, a ‘layer’ or assigned logical layer of service, a ‘type’ that indicates an element type of node and a ‘category’ of compute [Bartfai-Walcott, para 0063]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Makovsky to comprise the claimed limitation to effectively provide additional service information (e.g. service type) for service management.
However, Makovsky as modified by Bartfai-Walcott does not teach “applying the service tag to the subservice metrics to produce service-tagged subservice metrics,
wherein the determining the subservice health states includes determining the subservice health states based on the service-tagged subservice metrics.”
Vasanth teaches “applying the service tag to the subservice metrics to produce service-tagged subservice metrics,
wherein the determining the subservice health states includes determining the subservice health states based on the service-tagged subservice metrics.” (Status metadata for each replica service includes information about the data maintained by the replica group.  Each metadata entry in a table of status metadata for the replica groups of a data storage service is iteratively examined, whether the each replica service is determined healthy or not for the replica group [Vasanth, column 11, line 41-62; column 12, line 28-36]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Makovsky-Bartfai-Walcott to comprise the claimed limitation to effectively enhance service management by determining a minimum level of subservices to maintain a healthy service.

Claim 18 lists all the same elements of claim 7, but the system rather than the method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 18.

Claim 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Makovsky (PG PUB US2019/0104019) as applied to claim 2, 6, 8-11, 13, 17 and 19-22 above, and further in view of Houlihan (PG PUB US2012/0215912).

Regarding claim 12, Makovsky teaches “wherein:
each of the subservice health states respectively indicates a subservice health state within a range of possible subservice health states including a passing subservice health state, a failing subservice health state,” (In addition to the tile 502 corresponding to the affected sub-service having the alert banner 512, the problem experienced by the sub-service is reflected in the bottom window 406 and the side window 408.  Alert listing 514 that includes severity (e.g. “major”).  Sub-service in a healthy state would not show the alert banner [Makovsky, para 0058]);
“the determining the health state of the service includes determining the health state of the service to indicate the health state is within a range of possible health states including the passing subservice health state, the failing subservice health state.” (The alert banner 416 may be green to indicate that an alert has been resolved, blue may indicate a warning, yellow may indicate a minor problem, orange may indicate a major problem, and red may indicate a critical problem [Makovsky, para 0053]).
However, Makovsky does not teach “a degraded subservice health state that is neither the passing subservice health state nor the failing subservice health state;”
Houlihan  teaches “a degraded subservice health state that is neither the passing subservice health state nor the failing subservice health state;” (The MSSQL service is changed to degraded as there is a policy violation at the RAID controller [Houlihan, Fig. 6I, para 0081]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Makovsky to comprise the claimed limitation to effectively enhance service management by providing an additional state between a healthy state and failed state.

Claim 23 lists all the same elements of claim 12, but the system rather than the method form. Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to claim 23.

Allowable Subject Matter

Claim 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if a terminal disclaimer is timely filed to overcome the above double patenting rejection(s).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441